Citation Nr: 1421479	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board acknowledges that the Veteran was duly scheduled to testify before a member of the Board in February 2014.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. §§ 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).


FINDINGS OF FACT

1.  Prior to February 26, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

1.  As of February 26, 2010, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met for the period prior to February 26, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met for the period from February 26, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation of his PTSD following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, Social Security Administration (SSA) records, and records of his VA and non-VA treatment.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran was also afforded VA examinations in February 2010 and July 2011.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The examinations and accompanying opinions are adequate as they are based on review of the Veteran's relevant medical history, the examiners provided clear conclusions with supporting data, and the examiners offered reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

In February 2006, the Veteran filed a claim of service connection for PTSD, which the RO later denied in a July 2006 rating decision.  In February 2008, VA received the Veteran's request to reopen his claim of service connection for PTSD, which led to this appeal.  In a March 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective February 14, 2008.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and a score between 61 and 70 is assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

VA psychiatric counseling records dated March 2008 indicate that the Veteran demonstrated normal psychomotor activity, slightly depressed mood, anxious affect, and poor memory, judgment, and insight.  The clinician also noted that his speech was clear and logical, but irritable.

During a subsequent March 2008 VA counseling session, the Veteran reported that he is irritable and blows up at his wife, but also noted that his irritability has been a lifelong problem.  He reported that he has emotions that he is afraid to let out for fear that he cannot get them back inside.  The examiner noted the following symptoms: difficulty sleeping; hyperstartle; hypervigilance; intrusive thoughts; paranoia; visual and olefactory hallucinations; withdrawal; isolative behavior; and flashbacks.  The examiner also noted that the Veteran feels uncomfortable in a large group of people; sits with his back to the wall; loses track of time; and has rituals of locking and securing his home at night, which consists of pulling the curtains shut and checking windows.  The Veteran reported having a past history of suicidal ideation, which is corroborated by other evidence of record, but denied suicidal ideation during the evaluation.  He also reported that he gets along with his family and that he hunts and fishes.  The clinician diagnosed the Veteran with PTSD and assigned a GAF score of 51.

The examiner who evaluated the Veteran during a February 2010 VA examination diagnosed the Veteran with chronic PTSD and noted that the Veteran was being treated for depression and anxiety.  The examiner noted that the Veteran experiences the following symptoms: persistent re-experiencing of a traumatic event in the form of recurrent and intrusive recollections of the event; persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, which has resulted in isolative behavior, feelings of detachment or estrangement from others, and restricted range of affect; persistent symptoms of increased arousal, which has been productive of sleep difficulties, irritability or outbursts of anger, and hypervigilance; and significant distress or impairment in social and occupational functioning.

The examiner noted that the Veteran presented with unremarkable, spontaneous, clear, and coherent speech; cooperative, friendly, and attentive demeanor; unremarkable thought process and content; intact attention; good impulse control; normal remote, recent, and immediate memory; and "okay" mood.  The Veteran was oriented to person, time, and place at that time and demonstrated that he was able to maintain minimum personal hygiene.  The examiner also noted that the Veteran did not have or demonstrate the following: delusions or hallucinations; inappropriate behavior; obsessive or ritualistic behavior; panic attacks; suicidal or homicidal thoughts; episodes of violence; problems with activities of daily living; and abnormalities concerning his judgment and insight.  The examiner did indicate, however, that the Veteran's affect was constricted, his psychomotor activity was tense and tearful at times, and he reported having impaired sleep.

The report of the February 2010 examination also documents the Veteran's reports that he gets along well with and maintains contact with his first wife, has regular contact with his children, and has a good relationship with his children.  He also reported that he gets along well with his current wife, but that he does not open up to her or many others.  He gets along with his brothers and is close to one brother, whom he sees at least once weekly.  With regard to relationships outside his family, the Veteran reported that he has a few friends and makes friends easily, but does not have many close friends and does not trust people, which results in superficial relationships.  He reported that he does not like crowds, but can deal with them.  With regard to recreational activities, he reported that he hunts and fishes whenever he can during the respective seasons, and gambles with his brother.

With regard to occupational activities, the Veteran reported that he is retired, but has taken jobs where he could work alone.  He reported that he got along well with his coworkers and denied absences or tardiness, but described difficulty getting along with younger supervisors.

The examiner noted that the Veteran's PTSD is not productive of total occupational and social impairment; does not result in deficiencies in areas such as judgment, thinking, family relations, work, mood, or school; and is not productive of reduced reliability and productivity.  Citing his close family relationships, ability to make friends, isolative behavior, and intrusive memories, the examiner concluded that the Veteran's symptoms indicate that the Veteran experiences an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.

The Veteran's SSA records include the report of a July 2010 psychological evaluation by a non-VA provider.  During this evaluation, the Veteran reported that he used to have many flashbacks, but that he had not had one in a long time.  After a thorough examination, the evaluating clinician noted that the Veteran's appearance, judgment and insight, orientation, mood and affect, speech, and thought content were all normal or unremarkable.  His memory, attention, and concentration appeared to be minimally impaired.  The clinician concluded that the Veteran did not display sufficient symptoms to justify a diagnosis of PTSD at that time and assigned a GAF score of 70.

The Veteran's SSA records also include an August 2010 psychiatric review in which it is indicated that the Veteran's impairment is not severe.  What is more, in assessing the Veteran's functional limitations, it is noted that there is only a mild degree of limitation with regard to restrictions of activities of daily living; difficulties in maintaining social functioning; and difficulties in maintaining concentration, persistent, or pace.

During his July 2011 VA examination, the Veteran reported that he was still taking medication to treat his depression and anxiety.  The Veteran denied having difficulty concentrating, suicidal ideation, and psychomotor retardation, which was also not observed.  He reported that he continued to experience irritability, depressed mood, sleep impairment, and difficulty communicating with his wife.  With regard to the irritability he experiences with his wife, the report indicates that he experiences temporary exacerbations of his level of irritability when faced with temporary stressors such as the flooding of his house and garage.  He maintains close relationships with his children, grandchildren, one of his brothers, and parents, and meets friends for coffee every morning.  While he also reported experiencing some loss of interest in completing or participating in activities on some days, lack of energy, and feelings of worthlessness, the report indicates that he continues to participate in recreational activities such as gardening, hunting, and fishing.

With regard to his occupational activities, the Veteran reported that he was reprimanded for insubordination at a former job, but noted that he was not singled out more than anyone else for these reprimands.  The Veteran also reported that he did well at another job where he was employed before he retired and did not have any problems there.

Physical examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed as well as cooperative, friendly, and relaxed.  The Veteran presented with unremarkable psychomotor activity, speech, thought process, and thought content; normal affect; appropriate judgment and insight; and normal memory.  He was also oriented to person, time, and place.  The Veteran did not demonstrate the following: poor concentration or attention; delusions or hallucinations; inappropriate behavior; obsessive/ritualistic behavior; suicidal or homicidal thoughts; episodes of violence; problems with activities of daily living; and panic attacks.  However, the report documents the Veteran's report of sleep impairment and unhappy mood.

The examiner assigned a GAF score of 70, noted that the Veteran's PTSD symptoms at that time were "very mild," and concluded that his symptoms improved since his previous examination.  Notably, the examiner reported that the Veteran's sleep impairment and lack of energy are due to obstructive sleep apnea and not PTSD.  The examiner reported that the Veteran's symptoms do not affect his ability to work and only have a mild effect on his family life and social/interpersonal relationships.  The examiner indicated that the PTSD signs and symptoms are transient or mild and decrease the Veteran's efficiency and ability to perform occupational tasks only during periods of significant stress.

VA treatment records dated May 2012 and November 2012 indicate that, from the Veteran's general appearance, he was in no acute distress and that he was alert, oriented, cooperative, well adjusted, happy, and responded appropriately.  Notably, May 2012 records indicate that the Veteran's anxiety was marriage-related and November 2012 records note that there was no evidence of depression or anxiety.

The Board also acknowledges statements submitted by the Veteran's wife and brothers in January 2012 and February 2012.  In her statement, his wife contended that the Veteran is violent and abusive toward her, is irritable and has outbursts of anger, never shows emotion, is withdrawn and emotionally distant, rarely sees or communicates with his children or grandchildren, always whispers or talks under his breath, sleeps all the time, refuses to turn his back to other people, is depressed, has had many jobs and has fought with his bosses, has gotten fired, feels worthless, is depressed, has problems with concentration and focus, has no drive or ambition, has no energy, acts inappropriately in public, and frequently exercises bad judgment.  His brothers have contended that the Veteran seems withdrawn, insists on sitting with his back to the wall and facing the door in restaurants, is irritable, has experienced depression, has had flashbacks, has nightmares, has anxiety attacks, has severe mood swings, has gotten fired because he was unable to control his temper, has discussed suicide, is not capable of holding a job, and does not have a good relationship with his children.

First, the Board notes that the Veteran is competent to relay the observable symptoms of his PTSD.  See Layno, 6 Vet. App. at 470.  The Veteran's wife and brothers are also competent to provide information concerning what they have observed.  In evaluating their statements, the Board finds that the statements offered by the Veteran's wife and brothers seem to indicate that the Veteran's PTSD has been more disabling than what is demonstrated by the totality of the evidence of record, including the Veteran's own statements.  For example, his family's statements imply that he rarely communicates with and does not have a good relationship with family members; he is not capable of holding a job and has lost jobs due to being fired, not due to resignation or retirement; and he is violent and physically abusive.  Due to these inconsistencies, the Board finds that these statements are accorded little evidentiary value in determining the nature and severity of the Veteran's PTSD to the extent that they contradict the Veteran's own statements concerning his condition.  See Madden, 125 F.3d at 1481.

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD has approximated the schedular criteria for a rating of 50 percent, and not more, for the period prior to February 26, 2010 and 30 percent, and not more, for the period beginning February 26, 2010.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In assigning the 50 percent rating, the Board notes that the Veteran's PTSD was productive of depressed mood, anxious affect, poor memory, poor judgment, poor insight, hypervigilance, and isolative behavior, among other symptoms, during the period prior to February 26, 2010, which is the date of the VA examination.  While March 2008 VA treatment records indicate that the Veteran has also experienced hallucinations, the Board finds that this symptom does not warrant a higher rating because there is no indication that these hallucinations were persistent, as additional records during the time period in question fail to note that the Veteran experienced hallucinations of any kind.  The Board also finds that the Veteran's report that he loses track of time does not indicate that he is or was disoriented to time or place, or similar.  Also, there is no indication that his ritual of locking and securing his home is an obsessional ritual or that it interferes with routine activities, which are factors that may indicate that a higher rating is warranted.  The Veteran also reported being irritable with his wife, but the credible evidence of record does not indicate that this symptom has resulted in impairment with deficiencies in most areas.  Notably, the Veteran reported that he gets along with his family, reported that he engages in recreational activities, and was assigned a GAF score of 51, which indicates that he has experienced only moderate occupational and social impairment.

Thus, given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 50 percent rating for the period prior to February 26, 2010.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

For the period from February 26, 2010, the Veteran's psychiatric disability has been productive of depression, anxiety, restricted range of affect, feelings of estrangement, isolative behavior, and irritability.  During this period, the Veteran has demonstrated good impulse control, unremarkable speech, unremarkable thought process and content, normal memory, temporal orientation, good familial and extrafamilial relationships, participation in recreational activities, and no panic attacks.  While the Veteran reported during his February 2010 examination that he does not trust people and has superficial relationships, he also reported that he makes friends easily, which fails to indicate that he experiences difficulty in establishing or maintain social relationships.  The Board finds this report highly probative in assessing the severity of the Veteran's impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  

For the foregoing reasons, the Board finds that the Veteran's symptoms approximate a rating of 30 percent during this period, which is also characterized by a marked increase in the Veteran's assigned GAF scores.  Clinicians' assigned scores of 70 and the August 2010 SSA psychiatric review indicates that the Veteran's symptoms were "mild" during this period.  What is more, July 2010 SSA records indicate that his symptomatology did not justify a diagnosis of PTSD, a VA examiner who evaluated the Veteran in July 2011 reported that his symptoms have improved, and November 2012 VA treatment records indicate that there is no evidence of depression or anxiety.  Thus, a 30 percent rating is warranted for the period from February 26, 2010, which is the date of the Veteran's VA examination during which it was demonstrated that his PTSD is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  It is at this date that it is factually ascertainable that the Veteran's PTSD was less severe than the previous rating stage.  As a 30 percent rating is already in effect, the claim is denied for this stage of the rating period on appeal.  See Fenderson, 12 Vet. App. at 119.

The Board notes that, because of the Veteran's dynamic symptoms, a rating stage is less than a previous stage.  Because the Veteran's disability rating was never reduced below the level that was appealed (30 percent), the reduction procedures of 38 C.F.R. § 3.105(e) and the "stabilization" provisions of 38 C.F.R. § 3.344 are not for application.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007). 

In sum, the Board finds that the disability picture that is presented by the entire record demonstrates that a rating of 50 percent, but no higher, is warranted prior to February 26, 2010 and a rating in excess of 30 percent is not warranted from February 26, 2010 for the Veteran's PTSD.  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because he has demonstrated mild to moderate impairment due to his PTSD, which has been productive of symptoms such as anxiety, depressed mood, hypervigilance, hyperstartle, intrusive memories, isolative behavior, and irritability-manifestations that are all contemplated by the rating criteria.  In any case, the criteria for evaluating mental disorders considers the level of impairment rather than specific symptoms, which further indicates that the Veteran's symptomatology is contemplated.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

Additionally, the record reflects that the Veteran has a total disability rating based on individual unemployability, and thus, the Board's consideration of that question is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).


ORDER

A 50 percent rating, but no higher, for PTSD is granted for the period prior to February 26, 2010, subject to the law and regulations governing payment of monetary benefits.

A rating in excess of 30 percent for PTSD is denied for the period from February 26, 2010.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


